Given, C. J.
The attorney general claims that it is not made to appear by bill of exceptions or otherwise from the record that the evidence taken on the trial is embodied in the appellant’s abstract. This claim being made, it devolves upon appellant to show by a transcript containing a bill of exceptions all the evidence introduced on the trial, or that his abstract on file embodies all the evidence. Without such a showing, we cannot determine whether the verdict is contrary to the evidence or not, nor whether the court erred in giving instructions. The instructions given, taken together, state the law correctly, and, in the absence of a showing to the contrary, we presume they were based upon the testimony. The judgment of the district court is
Affirmed.